[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                            ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              March 7, 2006
                                  No. 04-16279
                                                            THOMAS K. KAHN
                            ________________________            CLERK

                         D. C. Docket No. 03-61080-CV-CMA

TAWANNA BROWN,

                                                              Plaintiff-Appellant,

                                      versus

DILLARD'S INC.,
a foreign corporation,

                                                                       Defendant,

COLIN COWDEROY,
individually,
MARTIN LENIHAN,
individually,
CITY OF FORT LAUDERDALE, FLORIDA,
a Florida municipal corporation,

                                                           Defendants-Appellees.

                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (March 7, 2006)
Before EDMONDSON, Chief Judge, BARKETT, Circuit Judge, and HUNT *,
District Judge.

PER CURIAM:

       Tawanna Brown appeals from an adverse summary judgment in her suit

against the City of Fort Lauderdale, Police Officers Martin Lenihan and Colin

Cowderoy, and Dillard’s, Inc. claiming false arrest for shoplifting at Dillard’s.

We have reviewed the record and considered the oral argument of the parties and

find no reversible error.

       Summary judgment is appropriate if the evidence before the court shows

“that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). In making this

determination, the court must view all evidence and make all reasonable inferences

in favor of the party opposing summary judgment. Haves v. City of Miami, 52

F.3d 918, 921 (11th Cir. 1995). On motion for summary judgment, a non-moving

party must “go beyond the pleadings and by [its] own affidavits or by ‘depositions,

answers to interrogatories, and admissions on file’ designate ‘specific facts

showing that there is a genuine issue for trial.’” Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986) (quoting Fed. R. Civ. P. 56(c)). The district court determined that



*
  Honorable Willis B. Hunt, Jr., United States District Judge for the Northern District of Georgia,
sitting by designation.

                                                 2
Brown had failed to establish that there was a material issue of fact regarding the

existence of probable cause to arrest in this case. The record supports that

determination. The existence of probable cause to arrest defeats any claim of false

arrest.

          AFFIRMED.




                                          3